internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-119114-01 tege eoeg et1 area director appeals sb_se - area taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend taxpayer x taxpayer y boat boat year year issues whether in year taxpayer x’s services as a crew member of boat constituted service described in sec_3121 of the internal_revenue_code code whether in year taxpayer x’s services as a crew member of either boat or boat constituted service described in sec_3121 of the code facts taxpayer x and taxpayer y are spouses taxpayer x works as a commercial tam-119114-01 fisherman in year he worked as a crew member aboard boat and frequently was the captain of the vessel taxpayer x worked on trips during year there were never more than four crew members on boat on any trip under an arrangement with the owner of boat taxpayer x received a share of the proceeds from the sale of the fish caught from each trip the owner deducted trip expenses from the gross_proceeds the balance was then split with a certain percentage of the proceeds kept by the owner and the remaining portion of the proceeds paid to the crew members for each trip the amount of the catch and expenses are listed on the settlement sheets in addition to net_proceeds from the sale of the fish caught from each trip the owner paid additional_amounts to taxpayer x in year to fund health insurance premiums for approximately the first six weeks of year taxpayer x continued to work on boat taxpayer x continued to be paid in the same manner except that boat 1’s owner did not pay any additional_amounts towards health insurance premiums at some point in february of year taxpayer x began to work on another fishing vessel boat there were never more than four crew members per trip on boat as a crew member taxpayer x received for each trip a percentage of the net_proceeds from the sale of the catch the owner of boat did not pay any other additional_amounts to taxpayer x in year the owners of both boat and boat issued forms reporting the net_proceeds received by taxpayer x taxpayers x and y reported these amounts on schedule c of their form sec_1040 taxpayers x and y did not report any self-employment_income or pay any self-employment contributions act seca_tax on their year and year returns law and analysis under sec_3121 of the internal_revenue_code code services performed by an individual on a fishing boat are not included as employment for purposes of the federal_insurance_contributions_act fica tax if performed under an arrangement with the owner or operator of the boat under which the individual receives only a share of the boat’s catch or the proceeds from such catch the amount of the individual’s share depends on the amount of the boat’s catch and the individual receives no other cash_remuneration beyond remuneration that does not exceed dollar_figure per trip is contingent on a minimum catch and is paid solely for additional duties for which additional cash_remuneration is traditional in the industry in addition the operating crew of the boat must normally be made up of fewer than individuals which means that the average size of the operating crew on trips made during the preceding four calendar quarters consisted of fewer than individuals revrul_77_102 1977_1_cb_300 addresses two situations as to whether the services performed by certain individuals are excepted from employment under sec_3121 in situation the owner of a fishing boat employs a captain and tam-119114-01 eight other crew members to perform services on the boat which is engaged in catching fish the crew members receive payments of the net_proceeds of the boat’s catch computed as follows out of the gross_proceeds from the sale of the catch deductions are made for certain specified expenses such as ice fuel and a payment of dollar_figure each to the mate engineer and cook percent of the remaining proceeds net stock is divided equally among the captain and other crew members and the remaining percent is divided between the captain and the owner before each trip the crew members are responsible for loading supplies and doing other necessary work in port in preparation for the trip at the completion of the trip the crew must remove and transport the catch to the point of sale and perform other incidental duties necessary to leave the boat in the same condition as it was before the trip these duties which may include repairing nets constructing new nets and splicing cable are performed without additional remuneration the ruling holds that because the dollar_figure payments do not depend upon the amount of the boat’s catch the arrangement with the mate engineer and cook fails to meet the requirements of sec_3121 the ruling further holds that the services performed by the other six crew members are excepted from employment because they do not receive any cash_remuneration other than a share of the proceeds from the sale of the catch their share depends on the amount of the catch in situation the facts are the same except the arrangement also provides that for each trip the captain and other crew members in addition to receiving a share of the catch are entitled to receive x dollars per hour for repairing nets constructing new nets splicing cable and doing other incidental work while in port in situation all of the crew members are entitled to receive cash_remuneration other than a share of the catch the ruling holds that none of their services are excepted from employment under sec_3121 sec_31_3121_b_20_-1 which was promulgated in provides that an individual’s service on a boat engaged in catching fish is excepted from employment only if the amount of the individual’s share depends solely on the amount of the boat’s catch of fish sec_31_3121_b_20_-1 explains that this requirement is not satisfied if there exists an agreement with the boat’s owner or operator by which the individual’s remuneration is determined partially or fully by a factor not dependent on the size of the catch for example if a boat is operated under a remuneration agreement eg a collective agreement which specifies that crew members in addition to receiving a share of the catch are entitled to an hourly wage for repairing nets regardless of whether this wage is actually paid then all the crew members covered by tam-119114-01 the arrangement are entitled to receive cash_remuneration other than a share of the catch and their services are not excepted from employment by sec_3121 taxpayers argue however that the language of sec_31_3121_b_20_-1 conflicts with the holding in revrul_77_102 sec_31_3121_b_20_-1 provides that in order to qualify for the exception under sec_3121 the remuneration of the crew member must be determined solely based on the catch the taxpayers believe that a payment of a percentage of the catch after deduction for expenses is not based solely on the catch because the expenses deducted may not relate to the size of the catch the example provided in the regulation however clarifies that the requirement that the payment be based solely on the catch requires that the compensation be calculated by reference to the catch in contrast to a set fee or hourly wage arrangement taxpayers argue that revrul_77_102 is an incorrect application of sec_3121 and is inconsistent with the relevant regulations the same argument concerning the validity of revrul_77_102 was raised by the taxpayers in 32_fedclaims_377 the court held that the interpretation of the statute in revrul_77_102 represented a reasonable position and therefore was valid the court also upheld the validity of sec_31 b and found no inconsistency between the regulations and revrul_77_102 therefore the principles set forth in the regulations and revrul_77_102 continue to be the applicable principles for determining whether a fisherman’s services on a commercial fishing boat constitute service described in sec_3121 of the code the additional_amounts that the owner of boat paid to taxpayer x in year to fund health insurance premiums constitute compensation_for services rendered on the boat that is not a share of the boat’s catch does not depend on the amount of the boat’s catch and is not paid solely for additional duties for which additional cash_remuneration is traditional in the industry therefore taxpayer x’s services did not qualify for the sec_3121 exception from employment in year because taxpayer x did not receive any additional payments for year either from the owner of boat or the owner of boat taxpayer x’s services did qualify for the sec_3121 exception from employment in year conclusions in year taxpayer x’s services as a crew member of boat did not constitute service described in sec_3121 of the code in year taxpayer x’s services as a crew member of both boat and boat constituted service described in sec_3121 of the code caveats tam-119114-01 a copy of this technical_advice_memorandum is to be given to the taxpayers in accordance with sec_6110 of the code this memorandum should not be cited as precedent
